J-S10010-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                                                :
                v.                              :
                                                :
                                                :
    RONALD TERELL STOCKTON                      :
                                                :
                       Appellant                :   No. 1571 MDA 2020

            Appeal from the PCRA Order Entered November 20, 2020
    In the Court of Common Pleas of Huntingdon County Criminal Division at
                       No(s): CP-31-CR-0000254-2014


BEFORE:      MURRAY, J., McLAUGHLIN, J., and PELLEGRINI, J.*

MEMORANDUM BY MURRAY, J.:                      FILED: MAY 3, 2021

        Ronald Terell Stockton (Appellant) appeals pro se from the order

dismissing his third petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        This Court, in affirming the dismissal of Appellant’s second PCRA

petition, relayed:

               As has been the modus operandi of [Appellant], his latest
        PCRA petition echoes a laundry list of alleged grievances against
        the trial court, his court-appointed trial counsel, and the
        Huntingdon County District Attorney. [Appellant]’s allegations,
        which have been previously litigated, are raised again well-after
        the final judgment in this case.

        ... [Appellant] was found guilty of one count of aggravated assault
        after a trial by jury on September 16, 2014. He was sentenced to
        27 to 100 months in a state correctional institution to run
        consecutively to any sentence that he was then serving.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S10010-21


      [Appellant] subsequently filed multiple post-sentence motions and
      multiple appeals to the Superior Court.

            After the judgment of sentence was affirmed by the Superior
      Court on December 4, 2015, [Appellant’s] petition for allowance
      of appeal to the Pennsylvania Supreme Court was denied at 14
      MAL 2016 on April 20, 2016.

             [Appellant] then filed a PCRA petition that was dismissed by
      this court on August 15, 2017, and that dismissal was affirmed by
      the Superior Court on August 6, 2018, at 1421 MDA 2017. On May
      3, 2019, [Appellant] filed another document entitled PCRA petition
      that he referred to in the preamble as a “nunc pro tunc PCRA
      petition.” It is the dismissal of [the] May 3, 2019 petition that
      brings us to [Appellant’s] latest appeal.

Commonwealth v. Stockton, No. 844 MDA 2019 (Pa. Super. Ct. Nov. 25,

2019) (unpublished memorandum at *1) (citing PCRA Court Opinion, 7/8/19,

at 1-2).    As noted, we affirmed the dismissal of Appellant’s second PCRA

petition.   The Pennsylvania Supreme Court denied Appellant’s petition for

allowance of appeal. Commonwealth v. Stockton, No. 96 MAL 2020 (Pa.

Aug. 12, 2020). Approximately one month later, on September 18, 2020,

Appellant pro se filed the underlying PCRA petition. As with his prior petition,

Appellant conceded that the petition was untimely, but claimed “newly

discovered evidence that was given to Petitioner on August 10, 2020, due to

the fact that when first submitted to SCI-Houtzdale’s Superintendent

Assistant, she failed to give Petitioner copies, and sent documents back to

[the] Attorney General’s Office.”     See Appellant’s Brief at 3-4; Petition,

9/18/20, at 1.    On September 30, 2020, Appellant filed a “supplemental

petition with exhibits.”


                                     -2-
J-S10010-21


       Thereafter, the PCRA court issued notice of intent to dismiss pursuant

to Pa.R.Crim.P. 907, and on November 20, 2020, the court entered the order

dismissing the petition. Appellant filed this appeal. Although the PCRA court

did not order Appellant to file a Pa.R.A.P. 1925(b) concise statement, it filed

a Pa.R.A.P. 1925(a) opinion in which it stated that its reasons for dismissing

the petition were “set forth in its order and notice of intent to dismiss pursuant

to Pa.R.Crim.P. 907,” which the court “incorporates by reference herein.”

PCRA Court Opinion, 12/31/20.

       On appeal, Appellant presents three questions, stated verbatim:

       a.)    Whether the lower court erred in determining that
              Appellant’s Petition was untimely to unknown evidence that
              was newly discovered on August 10, 2020, and withheld by
              the prosecutor?

       b.)    Whether the withheld evidence violated Due Process, and
              that the lower court unreasonably applied Brady?

       c.)    Whether counsel was ineffective?

Appellant’s Brief at 1-2.1

       In reviewing the PCRA court’s dismissal of Appellant’s petition, we must

examine “whether the PCRA court’s findings of fact are supported by the

record, and whether its conclusions of law are free from legal error.”



____________________________________________


1 The Commonwealth advised this Court that “it appears [Appellant] is raising
issues he has already litigated. Because there appears to be no viable new
issue,” it would not be filing a brief. Commonwealth Letter, 3/23/21.



                                           -3-
J-S10010-21


Commonwealth v. Busanet, 54 A.3d 35, 45 (Pa. 2012).              “Our scope of

review is limited to the findings of the PCRA court and the evidence of record,

viewed in the light most favorable to the party who prevailed in the PCRA

court proceeding.” Id.

      Pennsylvania law makes clear that no court has jurisdiction to hear an

untimely PCRA petition. Commonwealth v. Monaco, 996 A.2d 1076, 1079

(Pa. Super. 2010) (quoting Commonwealth v. Robinson, 837 A.2d 1157,

1161 (Pa. 2003)). A petitioner must file a PCRA petition within one year of

the date on which the petitioner’s judgment of sentence became final, unless

one of the three statutory exceptions (government interference, unknown

facts, or a newly recognized constitutional right) applies.     42 Pa.C.S.A. §

9545(b)(1). A petitioner must file a petition invoking one of these exceptions

“within one year of the date the claim could have been presented.”           42

Pa.C.S.A. § 9545(b)(2). If a petition is untimely, and the petitioner has not

pled and proven an exception, “neither this Court nor the trial court has

jurisdiction over the petition. Without jurisdiction, we simply do not have the

legal authority to address the substantive claims.”       Commonwealth v.

Derrickson, 923 A.2d 466, 468 (Pa. Super. 2007) (quoting Commonwealth

v. Chester, 895 A.2d 520, 522 (Pa. 2006)).

      “A judgment is deemed final ‘at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking the


                                     -4-
J-S10010-21


review.’” Monaco, 996 A.2d at 1079 (quoting 42 Pa.C.S.A. § 9545(b)(3)).

Here, Appellant’s petition is untimely because his judgment of sentence

became final on April 20, 2016, and this third petition was filed on September

18, 2020, more than four years later.      See Order and Notice of Intent to

Dismiss, 10/23/20, at 1.

      Although Appellant asserts his petition falls within the exception for

unknown facts and “newly discovered evidence,” the record does not support

this claim. As well-stated by the PCRA court:

              [Appellant] attempts to get around the time bar of §
      9545(b)(1) by claiming that his Petition raises two issues of
      “newly discovered evidence” under § 9545(b)(1)(ii). Specifically,
      he claims that he recently discovered disciplinary records for two
      of the Corrections Officers involved in the December 20, 2013,
      incident at SCI Smithfield that resulted in [his] conviction for
      Aggravated Assault on a Corrections Officer (18 Pa. C.S. §
      2702(a)(3)). One of the COs, Jeremiah Kim, was given a verbal
      reprimand on March 26, 2014, for turning off a video camera
      recording the incident too early and the other CO, Ryan Willinsky,
      was given a verbal reprimand that same day for using
      “inappropriate language” while he, CO Kim, and three other COs
      attempted to restrain and gain physical control of [Appellant].
      [Appellant] asserts that these materials were withheld from
      discovery, and show that CO Kim “tampered” with the video
      evidence that was used at trial, and that CO Willinsky made the
      statement, as claimed by [Appellant], “We can fuck him up in the
      cell, it’s no camera in there.”

            In order to sustain a newly discovered evidence claim, a
      PCRA petitioner must allege and prove that: (1) the facts upon
      which the claim is predicated were unknown at the time of trial;
      and (2) such facts “‘could not have been ascertained by the
      exercise of due diligence.’” Commonwealth v. Bennett, 593 Pa.
      382, 396 (2007) (citing and quoting 42 Pa. C.S. § 9545(b)(1)(ii)).
      [Appellant] knows this well, having previously lost a PCRA petition
      based on a newly discovered evidence claim in the cases that lead
      to his incarceration at SCI Smithfield to begin with. See

                                     -5-
J-S10010-21


     Commonwealth v. Stockton, 2016 WL 1052210, at *2-*4 (Pa.
     Super. 2016) (memorandum opinion, docket no. 661 EDA 2015)
     (appeal from global ten to twenty year sentence upon conviction,
     via guilty plea, of two counts of Robbery by threatening another
     with immediate serious bodily injury, 18 Pa. C.S. § 3701(a)(1)(ii),
     docket nos. CP-51-CR-1236-2007 and CP-51-CR-2597-2007).

            [Appellant’s] newly discovered evidence claims fail because
     the facts underlying both verbal reprimands were known to him
     at the time of trial. In regard to the video, CO Kim was not
     reprimanded for “tampering” with the video, but rather turning off
     the camera too early. Per the written record of the reprimand and
     CO Kim’s own written incident report, he was not given the video
     camera until after [Appellant] was removed from his cell to the
     strip search area for evaluation and treatment by medical staff,
     and only then after the medical staff had arrived (all of which
     occurred after the assault for which [Appellant] was convicted).
     CO Kim recorded the strip search and evaluation, the escort of
     [Appellant] back to his cell, and another three to five minutes of
     the aftermath of the incident after [Appellant] was returned to his
     cell. The reprimand notes that per Department of Corrections
     policy, once recording of an incident starts, it is to continue until
     the entire incident is completed, including the debriefing. The
     video was played at trial, so [Appellant] was certainly aware of its
     endpoint at that time. See Commonwealth v. Stockton, 2016
     WL 1052210, at *4 (Pa. Super. 2016) (“Finally, we note that
     contrary to appellant’s assertion, the corrected sentencing order
     is not a newly discovered fact because appellant’s sentence was
     known to him, as he was present when the trial court sentenced
     him in open court, and he acknowledged his understanding of the
     sentence imposed.”).

           Similarly, [Appellant] cannot claim to have had no
     knowledge of the facts underlying CO Willinsky’s reprimand for
     using inappropriate language, as [Appellant] was present when
     CO Willinsky made the statements at issue.

Order and Notice of Intent to Dismiss, 10/23/20, at 1-3.




                                     -6-
J-S10010-21



       Consistent with the foregoing, Appellant has failed to plead an exception

to the timeliness requirements of the PCRA, and accordingly, we lack

jurisdiction to further address Appellant’s claims.2 Derrickson, supra.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/03/2021




____________________________________________


2 Even if Appellant’s petition was timely, he would not be entitled to relief
because his issues have been previously litigated or waived. See Order and
Notice of Intent to Dismiss, 10/23/20, at 3; see also Commonwealth Letter,
3/23/21.




                                           -7-